 

10

LL

_ 12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

AVNEET SINGH,

Petitioner,

WILLIAM BARR, et al.,

Respondents.

 

 

CASE NO. C19-1544JLR-MAT

ORDER LIFTING STAY

Before the court is Petitioner Avneet Singh’s motion to lift the temporary stay of

removal. (Dkt. #5.) On September 27, 2019, the court granted Petitioner’s motion for a

temporary stay of removal and stayed Petitioner’s removal until further order of the court.

(See Dkt. #3.) On October 21, 2019, Petitioner filed a notice of voluntary dismissal

Hf
Hf
if

if

ORDER - 1

 

 
10

{1

12

13

14

15

16

17

18

19

20

21

22

 

 

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)G). (Dit. # 4.) Given that
Petitioner has voluntarily dismissed this action, the court GRANTS Petitioner’s motion to
lift the temporary stay of removal (Dkt. # 5), LIFTS the stay of removal, and DIRECTS

the Clerk to terminate this case.

hon .
Dated this 22. day of October, 2019. C \.

JAMES L] ROBART
United Stqtes District Judge

ORDER - 2

 

 
